C r a ig H. Dur ham
F ER GU S O N DU R HA M , PLLC
2 2 3 N. 6 t h S t r e et , Suit e 325
Bo ise , I daho 83702
T: (2 0 8 ) 724-2617
F : (2 0 8 ) 9 06-8663
chd@fe r g uso ndur h am.co m

Pr o Bo no Co unse l fo r Plaint iff


                     IN THE UNITED STATES DISTRICT COURT

                                    DISTRICT OF IDAHO


 KENT WILLIAMS,
                       Plaintiff,
                                                 Case No. 1:20-cv-00008-REB

     v.                                          STIPULATION OF THE PARTIES
 ASSOCIATE WARDEN McKAY et al.,                  RE: EXPEDITED MOTION TO
                                                 APPOINT RULE 706 EXPERT
                       Defendants.




       The parties stipulate as follows:

       1.     The parties agree that Dr. Craig Beaver is an appropriate mental health

professional to serve as a neutral expert to assist the factfinder under Rule 706 of the

Federal Rules of Evidence.




                                             1
       2.     Dr. Beaver has agreed to accept the appointment. He visited Mr. Williams

on April 1, 2021, and had a productive session. He has since completed a report, which

is filed separately, as Exhibit A, under seal because it contains medical information.

       3.     The parties therefore stipulate that the Court should appoint Dr. Craig

Beaver as the Rule 706 expert. They further stipulate that Dr. Beaver shall be

compensated as follows: Mr. Williams shall pay out of his trust account $100; the

Court’s pro bono fund shall pay $500; and that Defendants shall pay the remainder of

the fee.

       Dated: April 9, 2021                      Dated: April 9, 2021

       /s/Craig H. Durham                        /s/Michael Elia

       Attorney for Mr. Williams                 Attorney for Defendants




                                             2
                             CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on the 9th day of April, 2021, I filed the foregoing

electronically through the CM/ECF system, which caused the following parties or

counsel to be served by electronic means, as more fully reflected on the Notice of

Electronic Filing:


       Michael J. Elia

       mje@melawfirm.net

       Attorney for IDOC Defendants



                                         /s/Craig H. Durham




                                            3
